UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6483



WENDELL MOSS,

                                               Petitioner - Appellant,

          versus


ED WRIGHT, Warden,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1239-AM)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wendell Moss, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wendell Moss appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny Moss’

motion for leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal on the reasoning of the

district court.     Moss v. Wright, No. CA-00-1239-AM (E.D. Va.

Dec. 6, 2000).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2